284 S.W.3d 779 (2009)
Mark KAPLAN, Plaintiff/Respondent,
v.
Anita KRULIK, n/k/a Anita Greives, Defendant/Appellant.
No. ED 92062.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
*780 Craig E. Hellmann, Washington, MO, for Appellant.
Mark L. Akers, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Anita Krulik n/k/a Anita Greives (Krulik) appeals from the Amended Order and Judgment entered on January 29, 2009 setting aside two previous judgments and orders and entering an order for a new trial.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. We affirm the trial court's judgment, pursuant to Rule 84.16(b).